Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/8/2019 was filed after the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: the closest prior art reference KAYAMA; Hiroyuki et al., US 20150240788 A1 teaches:
A method for detecting a damage of a wind turbine blade of a wind turbine rotor including a plurality of wind turbine blades includes: a strain data acquiring step of acquiring strain data representing strain of each of the plurality of wind turbine blades; a difference calculation step of calculating a difference between the strain data of a detection target wind turbine blade which is one of the wind turbine blades and a reference value reflecting the strain data of at least one comparison target wind turbine blade of other wind turbine blades; and a detection step of detecting the damage of the detection target wind turbine blade based on a trend of the difference calculated in the difference calculation step. (abstract)
But fails to teach:
a turbine categorizer, executing on one or more computing platforms that categorizes each of a plurality of wind turbines as being damaged or undamaged to form a list of potentially damaged wind turbines;
a damage evaluator executing on the one or more computing platforms that predicts a damage type and a stage for each wind turbine in the list of potentially damaged wind turbines; and
an impact engine executing on the one or more computing platforms that assigns a repair window and a priority for each wind turbine in the list of potentially damaged wind turbines based on a respective predicted damage type and stage.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEBENTRITT whose telephone number is (571)272-1873. The examiner can normally be reached IFP Mon- Fri 8:30 am- 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745